United States Court of Appeals
                       For the First Circuit


No. 14-1402

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                      OSVALDO RIVERA-GONZALEZ,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on January 8, 2016, is
amended as follows:

On page 5, line 21, the sentence

          At sentencing, there was also discussion of
          whether the federal sentence should be
          consecutive or concurrent with any Puerto Rico
          sentence.

is changed to read:

          At sentencing, there was also discussion of
          whether the federal sentence should be
          consecutive to, or concurrent with, any Puerto
          Rico sentence.

On page 14, line 4 to page 14, line 8, the sentence

          Nor can we "endorse the summary imposition of
          such   a   significant  prohibition   without
          impairing the 'fairness, integrity, or public
          reputation of the judicial proceedings.'" Id.
          at 79 (quoting Wallace, 461 F.3d at 44).
is changed to read:

          Nor can we "endorse the summary imposition" of
          this significant variance "without impairing
          the 'fairness, integrity, or public reputation
          of the judicial proceedings.'" Id. at 79
          (quoting Wallace, 461 F.3d at 44).